Citation Nr: 0832907	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-16 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Network Authorization 
Office in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for medical expenses incurred at 
a private medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty service from June 1965 to June 
1968.

This matter arises from an April 2003 decision letter issued 
by the VA Network Authorization Office in Canandaigua, New 
York

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Claims for reimbursement of medical expenses are adjudicated 
under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728, 
depending on the facts of the claim.  In all cases, there 
must be documentation of the costs incurred and the nature of 
the services provided before a claim can be adjudicated.  In 
the present case, there is no documentation of the medical 
costs for which the veteran is seeking reimbursement and 
there is no description of the services provided by the 
private medical provider.  As such, this matter must be 
remanded to contact the veteran and ask him to provide this 
documentation.  

As there is no documentation of any expenses incurred by the 
veteran, the record is unclear as to whether the veteran is 
seeking reimbursement for expenses already incurred or if he 
is seeking approval to continue to have VA pay for him to use 
a private medical facility for certain medical treatments.  
The Board notes that the latter is a medical determination 
over which the Board has no jurisdiction.  See 38 C.F.R. 
§ 20.101(b) and Similes v. Brown, 6 Vet. App. 555 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
asking him to submit documentation of the 
services provided for which he is seeking 
reimbursement.  The veteran should submit 
documentation of the amount of money paid, 
the nature of the services provided, and the 
dates of service.

2.  After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may deem 
necessary, the appeal must be readjudicated.  
If any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order and only if the a determination is 
made that the salient issue is a factual, 
not a medical, determination.  See 38 C.F.R. 
§ 20.101(b) and Similes v. Brown, 6 Vet. 
App. 555 (1994).

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




